

Exhibit 10.1


DE-NE0000530
Amendment 002
AMENDMENT NO. 002
TO
COOPERATIVE AGREEMENT DE-NE0000530 BETWEEN
DEPARTMENT OF ENERGY (“DOE”),
USEC INC. (“USEC”),
AND
AMERICAN CENTRIFUGE DEMONSTRATION, LLC (“ACD”)
(collectively, the “Agreement”)


This amendment provides an extension of Budget Period 2 Funding Period 1. No
additional funding is provided through this extension.
 


 
1.  
Section 8.01 of the Agreement is deleted in its entirety and replaced with the
following to extend Budget Period 2 Funding Period 1 :

 
8.01:  The maximum amount of liability assumed from the Recipient by DOE, which
is made available through DOE assumption of Depleted Uranium Hexafluoride (DUF6)
title and liability, shall be as set forth in the table below.  For each of the
periods set forth below, the Recipient is prohibited from incurring costs for
which DOE reimbursement will be sought in excess of the following amounts;
provided, however, that unutilized funds made available in any period may be
made available to reimburse costs incurred in any subsequent period.


Award Period
DOE Incremental Amount of Liability Assumed in DUF6
Maximum DOE Incremental Amount of Cost Share Dollars
Budget Period 1 Funding Period 1 6/1/12-7/31/12
11,813 MT of DUF6
$26,410,272
(in the form of DUF6 liability assumed by DOE)
Budget period 1 Funding Period 2 8/1/12-11/30/12
up to 27,387 MT of DUF6
$61,259,912
(in the form of DUF6 liability assumed by DOE)
Total for Budget Period 1
up to 39,200 MT of DUF6
$87,670,184
(in the form of DUF6 liability assumed by DOE)
Budget Period 2
Funding Period 1
12/1/12-3/12/13
N/A
$45,720,000
Budget Period 2
Funding Period 2
3/13/13-12/31/13 Estimated Government Cost Share
To be determined by DOE based upon the availability of appropriations or other
sources of consideration
$146,609,816
 
 
Total Estimated Government Cost Share for Budget Period 2
 
$192,329,816



Budget Period 1 is divided into two funding periods.  DOE will accept title to
DUF6 for the initial period (6/1/12-7/31/12) after award of this Agreement to
allow the Recipient to begin work on approved activities.  Upon satisfying the
conditions set forth in this Article 8.01 below, the Contracting Officer will
issue written authorization allowing the Recipient to incur costs during the
remainder of Budget Period 1 and DOE shall assume the remainder of the DUF6
liability to be assumed for Budget Period 1.  As of the execution date of
Amendment No. 001, the Parties acknowledge and agree that the Contracting
Officer issued the necessary written authorization required by the preceding
sentence on 7/31/12.  DOE cost share for Budget Period 1 will be fulfilled
through DOE’s assuming title and liability for up to 39,200 MT of Depleted
Uranium Hexafluoride (DUF6), which the parties agree will be treated as the
Government providing $87,670,184 in cost share contributions (80% of the total
estimated cost of the agreement for Budget Period 1).


Among other requirements set forth elsewhere in this Agreement, DOE will not
assume liability from the Recipient incurred beyond 7/31/12 unless (a) the
Equipment Contract (Contract No. DE-NE0000488) has been executed and title to
the Transferred Property (as defined therein) has been transferred to DOE and
(b) the Recipient provides a revised application for financial assistance under
this award to DOE no later than 7/24/12 that includes: (1) cost, schedule,
Performance Indicator/Milestone detailed estimate (to Work Breakdown Structure
level 3) for the Project; (2) a report detailing ACD’s efforts to implement a
governance structure demonstrating capability to provide overall management of
the project (see Article 6.02) and demonstrating that the ACD has submitted to
the Nuclear Regulatory Commission (NRC) a complete package requesting a Foreign
Ownership, Control or Influence (FOCI) determination in a form acceptable to the
NRC; and (3) a revised Attachment B that includes proposed Technical Milestone
dates.  As of the execution date of Amendment No. 001, the Parties acknowledge
and agree that Recipient has met the requirement in the preceding sentence.


DOE will not issue written authorization permitting incurrence of costs under
this Agreement during Budget Period 2 unless the Recipient submits the following
to DOE no later than 9/21/12: (1) documentation evidencing the existence of ACD
with, subject to obtaining necessary regulatory approvals, the governance
structure referenced in Article 6.02; and (2) revised cost, schedule,
Performance Indicator/Milestone detailed estimate (to Work Breakdown Structure
level 3) for the American Centrifuge Cascade Demonstration Test
Program.  Execution of this Amendment No. 001 acknowledges that the requirements
of the preceding sentence have been met and written authorization to incur costs
under this Agreement during Budget Period 2 was provided by the Contracting
Officer.


Budget Period 2 is divided into two funding periods.  For Budget Period 2,
Funding Period 1, DOE has provided up to $45,720,000 for the Government Cost
Share.  At DOE’s discretion, and subject to the availability of appropriations
or other sources of consideration, DOE will provide funding for the Budget
Period 2 Funding Period 2 (3/13/13-12/31/13) through further amendment(s) of
this Agreement.


Among other requirements set forth elsewhere in this Agreement, DOE’s cost share
for Budget Period 2, Funding Period 2 is conditioned upon the availability of
appropriations or other sources of consideration.  In the event DOE authorizes
Additional Funding (above the assumption of DUF6 title and liability provided in
Section 8.01 and the funding provided for Budget Period 2, Funding Period 1,
collectively the “Current Funding”), DOE and Recipient shall promptly amend this
Agreement to reflect such Additional Funding.


DOE will not assume liability or otherwise reimburse costs incurred by the
Recipient under this Agreement above the Current Funding without first issuing
written authorization permitting the Recipient to incur costs under this
Agreement above the Current Funding.  Notwithstanding the above, there is no
requirement for written authorization permitting the Recipient to incur costs
under this Agreement constituting the Government Cost Share up to the Total
Government Funds Obligated.


In addition to other available remedies in the event the conditions in this
Section 8.01 for the continued funding of the program are not met, the
Contracting Officer may suspend or terminate this award without recourse through
corrective action by Recipient.  In the case of such a suspension or
termination, costs shall be addressed as set forth in 10 CFR § 600.24.
 
2.  All other terms and conditions of the Agreement remain the same.

 
 
/s/ Beth A.
Tomasoni                                                                s/
Philip G. Sewell                                                      
Beth A.
Tomasoni                                                                      Philip
G. Sewell
Contracting
Officer                                                                    Senior
Vice President
U.S. Department of
Energy                                                       USEC Inc.
 
2/21/2013                                                            2/20/13                                                                
Date                                                                             
Date
 
 
/s/ Paul E. Sullivan                                                      
Paul E. Sullivan
American Centrifuge Demonstration, LLC


2/20/13                                                                
Date